Case 0:20-cv-61983-RAR Document 1 Entered on FLSD Docket 09/30/2020 Page 1 of 17



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   CIVIL CASE NO.:

   JULIA D. FRACHTMAN,

          Plaintiff,

   v.

   AT&T MOBILITY, LLC, and ENHANCED
   RECOVERY COMPANY, LLC

          Defendants,
                                               /

                                COMPLAINT FOR DAMAGES
                                    JURY DEMAND

          1.      Plaintiff, JULIA D. FRACHTMAN ("Plaintiff” or “Mrs. Frachtman”) by and

   through the undersigned counsel hereby brings this action against Defendant, ENHANCED

   RECOVERY COMPANY, LLC, and for violations of the Fair Debt Collection Practices Act,

   15 U.S.C. § 1692 et seq. (the “FDCPA”) and the

          2.      Plaintiff further alleges violations of the Florida Consumer Collection

   Practices Act, §§559.55 – 559.785 (the “FCCPA”) against Defendant, AT&T MOBILITY,

   LLC.

          3.      This is an action for actual damages, statutory damages, as well as injunctive

   and equitable relief brought by Plaintiff, in her capacity as an individual consumer, for

   AT&T MOBILITY’S violations of the FCCPA.

                                 JURISDICTION AND VENUE

          4.      This Court has jurisdiction under 28 U.S.C. § 1331 because this action arises

   under the laws of the United States.
Case 0:20-cv-61983-RAR Document 1 Entered on FLSD Docket 09/30/2020 Page 2 of 17



          5.        Supplemental jurisdiction exists for Plaintiff’s FCCPA claims pursuant to 28

   U.S.C. § 1367.

          6.        Venue here is proper under 28 U.S.C. § 1391 because a substantial part of the

   events giving rise to the claim occurred in Broward County, Florida.

                                               PARTIES

          7.        Plaintiff, who, as more fully described herein, is allegedly obligated to pay a

   debt and is therefore a consumer within the meaning of 15 U.S.C. § 1692a(3).

          8.        Plaintiff is a “consumer” as defined by Florida Statute §559.55(8).

          9.        Defendant AT&T MOBILITY, LLC (“AT&T”) is a Georgia corporation

   authorized to do business in the state of Florida and regularly conducts business in Florida by

   providing wireless telecommunications services to its subscribers.

          10.       Defendant ENHANCED RECOVERY COMPANY, LLC (“ERC”) is a

   Florida Corporation with its principal place of business at 8014 Bayberry Rd, Jacksonville,

   FL 32256.

          11.       ERC uses instrumentalities of interstate commerce in a business the principal

   purpose of which is the collection of debts. Defendant is a “debt collector” within the

   meaning of 15 U.S.C. § 1692a(6) and Florida Statute §559.55(7).

          12.       These instrumentalities of interstate commerce are largely electronic, written,

   or telephonic communications used to contact consumers within the state of Florida.

          13.       At all times material hereto, ERC regularly collects or attempts to collect debts

   for other parties and is a "debt collector" as defined under 15 U.S.C. 1692a(6).
Case 0:20-cv-61983-RAR Document 1 Entered on FLSD Docket 09/30/2020 Page 3 of 17



                                           APPLICABLE LAW

          The FDCPA

          14.     The FDCPA provides, in relevant part: A debt collector may not use any false,

   deceptive, or misleading representation or means in connection with the collection of any

   debt. Without limiting the general application of the foregoing, the following conduct is a

   violation of this section: (2) The false representation of -- (A) the character, amount, or legal

   status of any debt … 15 U.S.C. § 1692e.

          15.     A consumer has a right under the FDCPA to receive information from a debt

   collector that is not “false, deceptive, or misleading.” Pralle v. Cooling & Winter, LLC, No.

   2: 16-cv-865-FtM-99CM (M.D. Fla. May 2, 2017).

          16.     The FDCPA defines the term “consumer” as “any natural person obligated or

   allegedly obligated to pay any debt.” 15 U.S.C. § 1692a(3) (emphasis added).

          17.     The FDCPA defines the term “debt” as “any obligation or alleged obligation

   of a consumer to pay money arising out of a transaction in which the money, property,

   insurance, or services which are the subject of the transaction are primarily for personal,

   family, or household purposes, whether or not such obligation has been reduced to

   judgment.” 15 U.S.C. § 1692a(5) (emphasis added).

          18.     The FDCPA defines the term “debt collector” as “any person who uses any

   instrumentality of interstate commerce or the mails in any business the principal purpose of

   which is the collection of any debts, or who regularly collects or attempts to collect, directly

   or indirectly, debts owed or due or asserted to be owed or due another.” 15 U.S.C. § 1692a(6)

   (emphasis added).
Case 0:20-cv-61983-RAR Document 1 Entered on FLSD Docket 09/30/2020 Page 4 of 17



            19.   “The FDCPA does not ordinarily require proof of intentional violation and, as

   a result, is described by some as a strict liability statute.” See LeBlanc v. Unifund CCR

   Partners, 601 F.3d 1185, 1190 (11th Cir. 2010) (citing 15 U.S.C. § 1692k).

            20.   For the purposes of the claims brought in this action, the applicable standard

   under the FDCPA in the Eleventh Circuit is “the least sophisticated” consumer test. See Jeter

   v. Credit Bureau, Inc., 760 F.2d 1168, 1175 (11th Cir. 1985) (adopting the test enunciated in

   Exposition Press Inc. v. FTC, 295 F.2d 869 (2d Cir. 1961)).

            21.   The principles underlying the FDCPA must be implemented for “the public—

   that vast multitude which includes the ignorant, the unthinking and the credulous.” Jeter,

   760 F.2d at 1172-73 (internal citations omitted).     The “fact that a false statement may be

   obviously false to those who are trained and experienced does not change its character, nor

   take away its power to deceive others less experienced.” Id. at 1173 (internal citations

   omitted).

            22.   There is only one affirmative defense to liability for a violation of the FDCPA,

   the “bona fide error” defense. 15 U.S.C. §1692k(c).

            23.   To take advantage of this defense, the defendant must show by the

   preponderance of the evidence that its violation of the Act was not intentional, was a bona

   fide error, and occurred despite the maintenance of procedures reasonably adapted to avoid

   any such error. Edwards v. Niagara Credit Solutions, Inc., 584 F.3d 1350, 1352-53 (11th Cir.

   2009).

            The FCCPA

            24.   The FCCPA’s goal is to “provide the consumer with the most protection

   possible.” See LeBlanc at 1192 (citing Fla. Stat. § 559.552).
Case 0:20-cv-61983-RAR Document 1 Entered on FLSD Docket 09/30/2020 Page 5 of 17



          25.     The FCCPA mandates that “no person” shall engage in certain practices in

   collecting consumer debt. Fla. Stat. § 559.72. This language includes all unlawful attempts at

   collecting consumer debts by creditors and debt collectors alike. See Williams v. Streeps

   Music Co., 333 So. 2d 65, 67 (Fla. 4th DCA 1976).

          26.     The FCCPA further provides that no person shall “claim, attempt, or threaten

   to enforce a debt when such person knows that the debt is not legitimate, or assert the

   existence of some other legal right when such person knows that the right does not exist.”

   Fla. Stat. § 559.72(9).

          27.     “The court may, in its discretion, award punitive damages and may provide

   such equitable relief as it deems necessary or proper, including enjoining the defendant from

   further violations of this part.” Fla. Stat. §559.77(2).

           The FCRA

          28.     The Fair Credit Reporting Act, 15 U.S.C. §1681 et. seq., was originally

   enacted in 1970 for the purpose of regulating the collection, dissemination, and use of

   consumer credit information.

          29.     The FCRA provides that “[n]o person shall sell, transfer for consideration, or

   place for collection a debt that such person has been notified under §1681c-2a of this

   title has resulted from identity theft.” See 15 U.S.C. §1681m(f)(1)1 (emphasis added).

                                    FACTUAL ALLEGATIONS

          30.     Mrs. Frachtman has been the victim of identity theft on at least two occasions.




   1
    15 U.S.C. §1681m(8)(A) does not allow for civil liability for either negligent or willful
   noncompliance of the entire section.
Case 0:20-cv-61983-RAR Document 1 Entered on FLSD Docket 09/30/2020 Page 6 of 17



          31.     Unbeknownst to Mrs. Frachtman, AT&T registered a hard inquiry on

   Plaintiff’s credit file with Equifax on May 13, 2019. See infra ¶ 49.

          32.     Mrs. Frachtman would not fully absorb the effects of that hard inquiry from

   AT&T until months later.

          33.     A hard inquiry is recorded on a consumer’s credit file when a lender or

   company requests to review a consumer’s credit report as part of a loan or credit application.

   See https://www.equifax.com/personal/education/credit/report/understanding-hard-inquiries-

   on-your-credit-report/ (last visited August 20, 2020).

          34.     During the next several months, Mrs. Frachtman would begin to unravel the

   relationship between that hard inquiry from AT&T and the fraudulent use of her identity.

          35.     The events surrounding one theft occurred around May 16, 2019, when an

   unauthorized person used Mrs. Frachtman’s driver’s license number to rent a car under the

   name Andre Lawrence. In June or July of 2019, Mrs. Frachtman received a phone call from a

   collection agency trying to collect on a debt from AT&T. Since she already had an account

   with AT&T that was active and being paid on time, she did not believe it was legitimate.

          36.     On or about July 13, 2019, Mrs. Frachtman was contacted by the Port

   Authority of NY & NJ Police Department (“Port Authority”) to notify her of the fraudulent

   rental using her information.

          37.     As a result, Mrs. Frachtman embarked on a tedious, arduous, and time-

   consuming task of providing enough information to prove the rental was fraudulent.

          38.     On or about July 16, 2019, Mrs. Frachtman completed an Affidavit of Fraud

   and provided it to the rental company known as the Avis/Budget Group.
Case 0:20-cv-61983-RAR Document 1 Entered on FLSD Docket 09/30/2020 Page 7 of 17



          39.    A true and correct copy of the Affidavit of Fraud is attached hereto as part of

   Composite Exhibit “A.”

          40.    On August 20, 2019, Mrs. Frachtman received a letter from Credence

   Resource Management, LLC (“Credence Letter”) claiming she owed $4,006.26 for an AT&T

   account. A true and correct copy of the Credence Letter is attached hereto as part of

   Composite Exhibit “A.”

        41.      The Credence Letter chopped off half of Mrs. Frachtman’s last name, included

   middle initials that do not belong to her, and otherwise made no sense because she already

   had services with AT&T for her cell phone. Before the Credence Letter, Plaintiff was

   contacted by phone several times by either Credence Resource Management, or another

   collection agency.

          42.    On or about October 1, 2019, Mrs. Frachtman received a letter at her home

   address from Sedgwick CMS on behalf of the Avis/Budget Group regarding the fraudulent

   rental (“Claims Letter”). A true and correct copy of the Claims Letter is attached hereto as

   part of Composite Exhibit “B.”

          43.    The Claims Letter was addressed to Andre Lawrence, the person who used

   Mrs. Frachtman’s driver’s license number in the fraudulent rental.

          44.    Despite completing the Affidavit of Fraud and providing it to Avis/Budget,

   Mrs. Frachtman now had to reassert her claim of identity theft to protect herself from owing

   $11,451.43 as alleged in the Claims Letter.

          45.    On October 19, 2019, Mrs. Frachtman, through the undersigned, disputed the

   entirety of the charges based on identity theft. A true and correct copy of the written and

   faxed dispute is attached hereto as part of Composite Exhibit “B.”
Case 0:20-cv-61983-RAR Document 1 Entered on FLSD Docket 09/30/2020 Page 8 of 17



          46.      A few weeks later, Mrs. Frachtman contacted her local police department to

   fill out an identity theft police report. The Coral Springs police department has an online

   portal where consumers can complete a Report Incident and are later contacted after the

   incident is reviewed. See https://p2c.coralsprings.org/ReportIncident/IncidentEntryType.aspx

   (last visited August 24, 2020).

          47.      When Mrs. Frachtman was eventually contacted, she was directed to contact

   the Broward County Sheriff’s Office (“Sheriff’s Office”) to get a police report.

          48.      Before contacting the Sheriff’s Office, Mrs. Frachtman reviewed her

   consumer disclosures from Equifax, Experian, and Trans Union and saw the AT&T Mobility

   account reported as in collections.

          49.      Mrs. Frachtman found the following information regarding the fraudulent

   account on her November 25, 2019 disclosures:

                a. Hard Inquiry registered by AT&T Services, Inc. from May 13, 2019

                b. Experian – Credence Resource Mana reporting $4,006 as seriously past due

                   and in collections; and

                c. Trans Union – 11 ATT Mobility reporting $4,006 as placed for collections.

          50.      Over the next several weeks, Plaintiff completed a police report and identity

   theft affidavit to submit to the three major credit reporting agencies (“CRAs”) commonly

   known as Equifax, Experian, and Trans Union.

          51.      On or about May 4, 2020 Plaintiff sent written dispute letters to the CRAs to

   correct the reporting of AT&T and Credence Resource Management account (“Initial

   Disputes”) and further requested that the account be blocked.
Case 0:20-cv-61983-RAR Document 1 Entered on FLSD Docket 09/30/2020 Page 9 of 17



          52.     A true and correct copy of the Initial Disputes to the CRAs are attached hereto

   as Composite Exhibit “C.”

          53.     The Initial Disputes specifically describe why the AT&T Account and the

   Credence Resource Management Account cannot possibly belong to Mrs. Frachtman. See Id.

          54.     Generally, Mrs. Frachtman explained the relation between the fraudulent car

   rental and the $4,006.26 being reported as in collections. Id.

          55.     Specifically, Mrs. Frachtman pointed to the obvious fact that her name was

   badly misspelled and since she already had cell phone service with AT&T, she does not need

   extra thousands of dollars in equipment and services. Id.

          56.     Based on information and belief, all information related to the AT&T account

   was removed from all three of Mrs. Frachtman’s credit reports.

          57.     At this point, Mrs. Frachtman believed she would not have to worry about the

   AT&T account affecting her credit history, or having to deal with letters, phone calls, or any

   other attempts to collect.

          58.     Then, on July 14, 2020, Mrs. Frachtman received a letter from ERC on behalf

   of AT&T claiming that she owed $4,006.26 (“ERC Letter”).

          59.     Once again, her last name was absurdly misspelled on the ERC Letter as it had

   been on the Credence Letter.

          60.     Yet again, Mrs. Frachtman, had to assert her claim of identity theft to a third

   party and did so by disputing the debt to ERC and requesting validation. A true and correct

   copy of the ERC Letter and corresponding validation request are attached hereto as

   Composite Exhibit “D”.
Case 0:20-cv-61983-RAR Document 1 Entered on FLSD Docket 09/30/2020 Page 10 of 17



            61.     On or about August 19, 2020, ERC responded to the validation request by

    attaching a bill from AT&T for the entire disputed amount of $4,006.26 and a blank identify

    theft affidavit. A true and correct copy of ERC’s response to the validation request is

    attached hereto as Composite Exhibit “E”.

            62.     Despite months of written correspondences, gathering documents, and filling

    out police reports, AT&T has completely ignored Mrs. Frachtman and instead placed this

    account for collections with ERC.

            63.     ERC failed to even investigate the correct spelling of Mrs. Frachtman’s last

    name before robotically sending a letter to her demanding payment.

            64.     Mrs. Frachtman has invested hours of her time to protect her name, credit

    history, and be rid of any trace of this fraud. She has been contacted by as many as three

    collections agencies during this time: Credence Resource Management, ERC, and Sunrise

    Credit Services, Inc. At this time, it is unknown when Sunrise Credit Services, Inc., contacted

    Mrs. Frachtman, how many times she was contacted, and what the form of those contacts

    were. Additionally, Mrs. Frachtman has not retained any written letters that many have come

    from Sunrise Credit Services, Inc.

            65.     Rather than be continuously ignored, Mrs. Frachtman comes before the Court

    to have her past efforts validated and to hold Defendants accountable.

                         COUNT I – VIOLATION OF §15 U.S.C. §1692e(2)(A)
                                        AGAINST ERC

            66.     Plaintiff incorporates paragraphs 1 through 66 as if fully set forth herein.

            67.     Plaintiff is not legally obligated to pay the debt at issue because she is a victim

    of identity theft.
Case 0:20-cv-61983-RAR Document 1 Entered on FLSD Docket 09/30/2020 Page 11 of 17



           68.      Therefore, ERC violated §1692e(2)(A) of the FDCPA by misrepresenting the

    character, legal status, and amount of the debt.

           69.      Defendant’s conduct is a violation of the FDCPA if it would be deceptive to

    the least-sophisticated consumer. Id.; See also LeBlanc v. Unifund CCR Partners, 601 F.3d

    1185, 1194 (11th Cir. 2010) (stating “[t]he fact that a false statement may be obviously false

    to those who are trained and experienced does not change its character, nor take away its

    power to deceive others less experienced.”)

           70.      The FDCPA is a strict liability statute and accordingly Defendant’s conduct

    need not have been intentional, Defendant’s conduct violated the FDCPA regardless of its

    intentions. See LeBlanc at 1190.

           71.      Defendant, through its agents, representatives, and/or employees acting within

    the scope of their authority, violated 15 U.S.C. §1692e(2)(A).

           72.      15 U.S.C. § 1692k(a) provides that a debt collector who fails to comply with

    any provision of the FDCPA with respect to any person is liable to such person for up to

    $1,000 in statutory damages, actual damages, the costs of the action, together with a

    reasonable attorney’s fee as determined by the court.

           73.      As a result of Defendant’s violations, Plaintiff suffered damages, including but

    not limited to, time spent addressing Defendant’s illegal collection practices.

    WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in his favor and

    against Defendant for:

                 a. Actual and statutory damages pursuant to 15 U.S.C. § 1692k;

                 b. Attorneys’ fees, litigation expenses and costs of the instant suit; and

                 c. Such other or further relief as the Court deems proper.
Case 0:20-cv-61983-RAR Document 1 Entered on FLSD Docket 09/30/2020 Page 12 of 17



                         COUNT II – VIOLATION OF 15 U.S.C. §1692e(8)
                                       AGAINST ERC

            74.     Plaintiff incorporates by reference the allegations in paragraphs 1 through 66

    as if fully stated herein.

            75.     A “debt collector” violates 15 U.S.C. §1692e(8) by “[c]ommunicating or

    threatening to communicate to any person credit information which is known or which should

    be known to be false, including the failure to communicate that a disputed debt is disputed.”

            76.     ERC violated §1692e(8) when it threatened to communicate false credit

    information to the CRAs by stating “[t]his serves as notice to you that ERC® has been

    authorized to report your delinquent account to the national credit bureaus when allowed by

    applicable law.”

            77.     The FDCPA is a strict liability statute and accordingly Defendant’s conduct

    need not have been intentional, Defendant’s conduct violated the FDCPA regardless of its

    intentions. See LeBlanc at 1190.

            78.     ERC’s conduct is a violation of the FDCPA if it would be deceptive to the

    least-sophisticated consumer. Id.at 1194 (stating “[t]he fact that a false statement may be

    obviously false to those who are trained and experienced does not change its character, nor

    take away its power to deceive others less experienced.”)

            79.     The least-sophisticated consumer could have been deceived by ERC’s Letter

    because it could improperly induce such a consumer to pay in order to keep the debt from

    being reported as a collection account to the “national credit bureaus.”

            80.     ERC, through its agents, representatives, and/or employees acting within the

    scope of their authority, violated 15 U.S.C. §1692e(8).
Case 0:20-cv-61983-RAR Document 1 Entered on FLSD Docket 09/30/2020 Page 13 of 17



            81.      15 U.S.C. § 1692k(a) provides that a debt collector who fails to comply with

    any provision of the FDCPA with respect to any person is liable to such person for up to

    $1,000 in statutory damages, actual damages, the costs of the action, together with a

    reasonable attorney’s fee as determined by the court.

            82.      As a result of ERC’s violations, Plaintiff has suffered damages including but

    not   limited to,      time   spent   addressing Defendant’s       illegal   collection practices,

    misrepresentation of an amount to a third party, damage to her reputation for credit

    worthiness, an inaccurate credit report, and emotional distress.

            WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in his

    favor and against ERC for:

                  a. Actual and statutory damages pursuant to 15 U.S.C. § 1692k;

                  b. Attorneys’ fees, litigation expenses and costs of the instant suit; and

                  c. Such other or further relief as the Court deems proper.

                                 COUNT III - VIOLATION OF §559.72(5)
                              AGAINST AT&T FOR DISCLOSURE(S) TO ERC

            83.      Plaintiff incorporates by reference the allegations in paragraphs 2 - 6, 8, 9, and

    24 – 65 as if fully stated herein.

            84.      At all times relevant to this action, AT&T is subject to and must abide by the

    law of Florida, including Florida Statute § 559.72.

            85.      The FCCPA provides that no person shall “[d]isclose to a person other than

    the debtor or her or his family information affecting the debtor’s reputation, whether or not

    for credit worthiness, with knowledge or reason to know that the other person does not have a
Case 0:20-cv-61983-RAR Document 1 Entered on FLSD Docket 09/30/2020 Page 14 of 17



    legitimate business need for the information or that the information is false.” Fla. Stat. §

    559.72(5).

           86.      AT&T knew or had reason to know that the information it disclosed to ERC

    regarding Plaintiff was false.

           87.      Plaintiff had previously put AT&T on notice about this false information in

    her Initial Disputes.

           88.      Additionally, The FCRA provides that “[n]o person shall sell, transfer for

    consideration, or place for collection a debt that such person has been notified under

    §1681c-2a of this title has resulted from identity theft.” See 15 U.S.C. §1681m(f)(1)

    (emphasis added).

           89.      “Any person who fails to comply with any provision of s. 559.72 is liable for

    actual damages and for additional statutory damages as the court may allow, but not

    exceeding $1,000, together with court costs and reasonable attorney’s fees incurred by the

    plaintiff. In determining the defendant’s liability for any additional statutory damages, the

    court shall consider the nature of the defendant’s noncompliance with s.559.72, the frequency

    and persistence of the noncompliance, and the extent to which the noncompliance was

    intentional.” Fla. Stat. 559.77(2) (emphasis added).

           90.      As a result of AT&T’s practices Plaintiff has suffered damages including but

    not   limited   to      time   spent   addressing   Defendant’s    illegal   collection   practices,

    misrepresentation of an amount to a third party, damage to her reputation for credit

    worthiness, an inaccurate credit report, and emotional distress.
Case 0:20-cv-61983-RAR Document 1 Entered on FLSD Docket 09/30/2020 Page 15 of 17



             WHEREFORE, Plaintiff respectfully requests this Court to enter:

                   a. Injunctive relief preventing AT&T from further violations of the FCCPA;

                   b. Actual, statutory, and punitive damages pursuant to Fla. Stat. § 559.77;

                   c. attorneys’ fees, litigation expenses and costs of the instant suit; and

                   d. such other or further relief as the Court deems proper.

                        COUNT IV – VIOLATION OF FLA. STAT., §559.72(9)
                                      AGAINST AT&T

             91.      Plaintiff incorporates by reference the allegations in paragraphs 2 – 6, 8, 9,

    and 24 - 65 as if fully set forth herein.

             92.      At all times relevant to this action, AT&T is subject to and must abide by the

    law of Florida, including Florida Statute § 559.72.

             93.      AT&T violated Florida Statute § 559.72(9) by claiming, attempting, or

    threatening to enforce a debt when Defendant knew that the debt was not legitimate, or

    asserting the existence of some other legal right when Defendant knew that right did not

    exist.

             94.      FCRA provides that “[n]o person shall sell, transfer for consideration, or

    place for collection a debt that such person has been notified under §1681c-2a of this

    title has resulted from identity theft.” See 15 U.S.C. §1681m(f)(1) (emphasis added).

             95.      Despite such a prohibition, AT&T placed the account for collection with ERC.

             96.      Subsequently, Plaintiff received communication from ERC on behalf of

    AT&T to collect $4,006.26 from Plaintiff.

             97.      “Communication” means the conveying of information regarding a debt

    directly or indirectly to any person through any medium. Accordingly, AT&T indirectly
Case 0:20-cv-61983-RAR Document 1 Entered on FLSD Docket 09/30/2020 Page 16 of 17



    communicated with Plaintiff to collect a debt despite being prohibited from doing so under

    the FCRA.

           98.      “Any person who fails to comply with any provision of s. 559.72 is liable for

    actual damages and for additional statutory damages as the court may allow, but not

    exceeding $1,000, together with court costs and reasonable attorney’s fees incurred by the

    plaintiff. In determining the defendant’s liability for any additional statutory damages, the

    court shall consider the nature of the defendant’s noncompliance with s.559.72, the frequency

    and persistence of the noncompliance, and the extent to which the noncompliance was

    intentional.” Fla. Stat. 559.77(2) (emphasis added).

           99.      As a result of AT&T’s practices Plaintiff has suffered damages including but

    not   limited    to   time   spent   addressing    Defendant’s     illegal   collection   practices,

    misrepresentation of an amount to a third party, damage to her reputation for credit

    worthiness, an inaccurate credit report, and emotional distress.

           WHEREFORE, Plaintiff respectfully requests this Court to enter:

                 a. Injunctive relief preventing AT&T from further violations of the FCCPA;

                 b. Actual, statutory, and punitive damages pursuant to Fla. Stat. § 559.77;

                 c. attorneys’ fees, litigation expenses and costs of the instant suit; and

                 d. such other or further relief as the Court deems proper.
Case 0:20-cv-61983-RAR Document 1 Entered on FLSD Docket 09/30/2020 Page 17 of 17



                                         JURY DEMAND

          100.   Plaintiff demands a trial by jury on all issues so triable.

                                                 Respectfully Submitted,

                                                 SHARMIN & SHARMIN, P.A.
                                                 830 North Federal Highway
                                                 Lake Worth, FL 33460
                                                 Telephone: 561-655-3925
                                                 Fax: 561-202-9041
                                                 Direct: 954-667-3096

                                                 /s/ Kevin Rajabalee
                                                 Kevin Rajabalee, Esq.
                                                 FBN: 119948
                                                 Email: kevin@sharminlaw.com
                                                 Eiman Sharmin, Esq.
                                                 FBN: 716391
                                                 Email: eiman@sharminlaw.com
                                                 Attorneys for Plaintiff
